Citation Nr: 1135943	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a rating in excess of 50 percent prior to June 13, 2008, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and an April 2008 decision by the VARO in Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held in May 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran withdrew the appeal of entitlement to service connection for bilateral hearing loss, tinnitus, and a low back disorder in August 2010.  

2.  Prior to June 13, 2008, the Veteran's PTSD was not manifested by obsessional rituals, impaired speech, impaired ability to function, episodes of violence, loss of contact with reality, suicidal ideation, disorientation, flattened affect, impaired judgment, or inability to establish and maintain relationships.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to service connection have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a rating in excess of 50 percent prior to June 13, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2010, the Veteran's representative submitted a statement expressing the Veteran's desire to withdraw his appeal of the issues of entitlement to service connection.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice was sent in December 2007 and July 2008 and the claim was readjudicated in a February 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of the PTSD, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

For historical purposes, it is noted that service connection for PTSD was established effective August 18, 2004, in a June 2007 decision.  A 50 percent disability evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  On August 20, 2007, the Veteran filed a claim of entitlement to a total disability rating for individual unemployability (TDIU).  The RO construed this claim as a claim of increased rating for PTSD and ultimately granted a 70 percent rating effective June 13, 2008.  The Veteran has appealed the effective date of the increased rating for PTSD, contending that the 70 percent rating is warranted for the entire appellate period because he has had the same symptoms throughout.  Thus, the Board will consider whether a rating in excess of 50 percent is warranted for the appellate period prior to June 13, 2008.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A September 2006 statement from a Vet Center counselor reports that the Veteran self-initiated counseling on September 7, 2005, based on symptoms of no sympathy/empathy for others, experienced emotional flooding leading to anger/rage and a sense of wanting to out-violent others, distrust of persons in positions of authority, intrusive thoughts, difficulty concentrating, nightmares, exaggerated startle reflex, and isolation.  Based on clinical interview and clinical observation, the counselor believed the Veteran was moderately impaired by his psychological condition which caused moderate to severe impairment socially, interpersonally, and vocationally.  The counselor assigned a global assessment of functioning (GAF) score of 41.

A September 2006 statement from a Vet Center psychiatrist reflects findings that the Veteran had recurrent disturbing memories, hyperreactivity to loud sounds, hypervigilance, mistrust of things that he did not understand or which were not under his control, irritability, and frequent awakening in a cold sweat.  The psychiatrist noted that the Veteran was alert, oriented, pleasant, and cooperative, though he often answered questions in a somewhat circuitous manner that required patience before he got to the heart of the answer.  There was no evidence of psychosis, and he denied suicidal ideation.  The psychiatrist noted that the Veteran displayed a sometimes difficult personality style, but based on the reported symptoms and in-service experiences, he believed the Veteran concurrently had PTSD.  The psychiatrist assigned a GAF score of 48 based on serious impairment in social and especially occupational functioning.  

Statements from friends and family were received in October and November 2006.  The statements reflect histories that the Veteran's demeanor could quickly change from sitting numb and avoiding contact to a sudden outburst of rage.  They also report that the Veteran is socially isolated, paranoid, adversarial, hypersensitive, trusts few people, and has inappropriate aggressive behavior due to exaggerated reactions to routine encounters.  The statements also include opinions that the Veteran had difficulty retaining a long-range focus on a life strategy or plan, that he was "unable to function normally in a normal daily environment," and that although the Veteran has many skills, he was "essential nonfunctional."  

A VA examination was conducted in December 2006.  The examiner noted that the aforementioned statements reflected that the Veteran had a very difficult time with authority and got involved in seemingly petty grievances.  The Veteran reported that his mood was "apprehensive," and his energy was low.  He denied sleep impairment.  He indicated that his concentration was fair though he got sidetracked.  He reported progressively worsening short-term memory.  He denied anhedonia, suicidal ideation, homicidal ideation, or psychotic symptoms such as hallucination or paranoid ideation.  In terms of PTSD symptoms, he reported occasional nightmares, avoidance symptoms, increased startle reflex, and hypervigilance.   

Examination revealed that the Veteran was fully oriented, awake, and alert.  He was wearing casual clothing that was unwashed and dirty.  There was no impairment in communication:  speech was nonpressured, thought process was linear and goal-directed, and communication was fine.  The examiner diagnosed PTSD and personality disorder, not otherwise specified with narcissistic and paranoid traits. The examiner indicated that the Veteran's PTSD was the result of service but his personality disorder was not.  The examiner opined that the Veteran was employable, especially at a sedentary job with minimal supervision and little interaction with the public.  The examiner noted that the Veteran reported that he was a webmaster and indicated that he was "quite proficient" with computers and did a good job fixing and repairing all manners of computers and computer networks.  The examiner noted the prognosis for improvement was fair to poor in part because the Veteran's personality disorder symptoms interfered with improvement in overall functioning.  The examiner also noted that the Veteran volunteered for organizations and had clearly made close friends over the years and did not alienate everyone and that the Veteran had problems with authority figures before he entered service.  The examiner assessed the Veteran with moderate impairment due to PTSD and assigned a GAF score of 60 based on the histories of nightmares, avoidance symptoms, increased startle reflex, and hypervigilance.  With regard to the Veteran's personality disorder, the examiner assigned a GAF score of 49.  The examiner indicated that the Veteran's paranoia (i.e. belief that the Government watched him) and alienation from people were related to his personality disorder.  

January, April, and October 2007 VA treatment records reflect the Veteran's history of depression manifested by some decrease in motivation.  The records indicate that the Veteran was appropriate and interactive with normal mood and affect, normal and intact judgment, and no suicidal ideation.  

A December 2007 VA examination record reflects the Veteran's history of doing odd jobs for friends, usually for favors or alcohol.  He denied working officially since 1982.  He reported that he has a handful of friends with whom he enjoyed meeting.  He reported that he only bathed when he felt he smelled, approximately once every three days.  He also reported that he tended to toss and turn at night and that he was easily awakened by noise.  He reported episodes of feeling pressured, but the examiner noted that he did not describe panic attacks.  He did experience paranoia.  He reported that he avoided people and group meetings secondary to feeling pressured in large groups of people.  He denied hallucinations.  He reported difficulty with authority and indicated that he sometimes had to control his temper when interacting with police officers.  Examination revealed that the Veteran was slightly malodorous and unkempt.  His jacket and jeans were dirty.  He described his mood as quite anxious.  Affect was primarily reserved and occasionally irritable and withholding.  Memory and concentration were fair.  The examiner noted the Veteran's primary difficulties were irritability and difficulty getting along with others, which bordered on paranoia at times.  The examiner determined that the Veteran was able to maintain minimal activities of daily living, including his own personal hygiene.  She also determined that he had intermittent episodes of inappropriate behavior and that his thought process and communication and social functioning were impaired by significant paranoia, high anxiety levels, and short-term memory and concentration difficulties.  The examiner believed the Veteran was employable in settings where he would have no contact with the public and loose supervision.  The examiner stated that the Veteran's paranoia was likely only 50 percent secondary to PTSD and 50 percent secondary to the personality disorder.  The examiner assessed the Veteran with personality disorder and moderate PTSD.  The examiner assigned a GAF score of 55 based solely on PTSD and a GAF score of 45 for PTSD and the personality disorder.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity due to impairment of memory, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A December 2007 statement from a Vet Center psychiatrist reflects the psychiatrist's finding that the Veteran had issues with poor impulse control, mood, "not caring," isolation with self-medication, and avoidance of social and occupational situations due to issues with authority.  The psychiatrist reported that the Veteran's PTSD was a chronic condition that was a serious impairment to social and especially occupational functioning and assigned a GAF score of 48.  

On June 13, 2008, the Vet Center psychiatrist submitted another statement.  In the statement, the psychiatrist reiterated the findings reported in the December 2007 statement.  He added that the Veteran was permanently unemployable and that the Veteran's GAF score remained in the 40s based on serious impairment in social and especially occupational functioning.  

After review of the evidence, the Board finds a rating in excess of 50 percent is not warranted prior to June 13, 2008.  The Board initially notes that the Veteran has been assigned GAF scores in the 40s which correspond to "serious symptoms or any serious impairment in social, occupational, or school functioning" and assessed with moderate-to-severe and serious impairment.  However, it appears the GAF scores and assessments were assigned based, at least in part, on impairment and symptoms associated with the Veteran's personality disorder, which the evidence indicates is distinct from the Veteran's PTSD.  When only PTSD is considered, the GAF scores and assessments indicate moderate impairment, which approximates the current rating.  In any event, the Board notes that GAF scores and examiners' assessments of the severity of the condition must be considered in light of the actual symptoms of the Veteran's PTSD, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not approximate the criteria for a rating in excess of 50 percent.  The evidence of record does not suggest that the Veteran has flattened affect, obsessional ritual, panic attacks, impaired ability to function independently, impaired speech, impaired judgment, suicidal or homicidal ideation, a thought disorder, or hallucinations, and the medical evidence documents that the Veteran is fully oriented.  Additionally, although the evidence suggests that the Veteran has social impairment and occupational stresses, he was still able to maintain relationships with friends and family and to volunteer, and examiners determined that the Veteran would be able to work.  The Board acknowledges that the evidence indicates that the Veteran could be aggressive and quick-to-anger and that the Veteran had been unkempt and malodorous.  The evidence does not indicate that the Veteran had periods of violence or was unable to perform activities of daily hygiene, however, and it appears at least some of his inappropriate behavior was due to his personality disorder.  In the absence of additional evidence suggestive of the disability picture contemplated by the higher rating, the Board finds that the evidence most nearly approximates the disability picture contemplated by the currently assigned rating for this entire period, and the claim is denied.  


ORDER

A rating in excess of 50 percent prior to June 13, 2008, for PTSD is denied.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


